 Case: 4:18-cv-01614-RLW Doc. #: 45 Filed: 10/30/20 Page: 1 of 3 PageID #: 173



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


ALBERT S. ROSE, SUCCESSOR                        )
TRUSTEE of the CHARLENE                          )
SCHNEIDER TRUST, MARJORIE A.                     )
LEWITT, SHERI LYNN SCHNEIDER-                    )
DICKER, and ANDREW S. SCHNEIDER,                 )
                                                 )
               Plaintiffs,                       )
                                                 )
       v.                                        )            No. 4:18-CV-1614 RLW
                                                 )
STATE AUTO PROPERTY AND                          )
CASUALTY INSURANCE COMPANY,                      )
                                                 )
               Defendant.                        )

                               MEMORANDUM AND ORDER

       This diversity matter is before the Court on Plaintiffs’ Statement Noting Death and

Unopposed Motion to Substitute Party (ECF No. 40) and Request for Hearing Date (ECF No.

43) filed pursuant to Rule 25(a) of the Federal Rules of Civil Procedure.

       The Third Amended Complaint in this action asserts claims for breach of contract and

statutory vexatious refusal to pay under a casualty insurance policy issued by Defendant State

Auto Property and Casualty Insurance Company to The Charlene Schneider Trust (the “Trust”)

for commercial real property owned by the Trust located at 8359 Olive Boulevard. (ECF No.

30). The Motion states that Charlene Schneider was the Trustee of the Trust when the action was

filed but Ms. Schneider passed away on July 27, 2020, and Albert S. Rose is the Successor

Trustee under the Trust. Plaintiffs request that Successor Trustee Albert S. Rose be substituted

as a party for Charlene Schneider, as Trustee of the Trust. Albert S. Rose has been served with

the Motion to Substitute Party and counsel has entered an appearance on his behalf. (ECF Nos.

42, 44.) Defendant does not oppose the Motion to Substitute Party.
 Case: 4:18-cv-01614-RLW Doc. #: 45 Filed: 10/30/20 Page: 2 of 3 PageID #: 174



        Rule 25(a)(1) authorizes the substitution of the proper party where a party dies and the

claim is not extinguished. The Rule provides in relevant part:

                  (1) Substitution if the Claim Is Not Extinguished. If a party dies and the
                      claim is not extinguished, the court may order substitution of the
                      proper party. A motion for substitution may be made by any party or
                      by the decedent’s successor or representative. If the motion is not
                      made within 90 days after service of a statement noting the death, the
                      action by or against the decedent must be dismissed.
                      ....
                  (3) Service. A motion to substitute, together with a notice of hearing,
                      must be served on the parties as provided in Rule 5 and on nonparties
                      as provided in Rule 4. A statement noting death must be served in the
                      same manner. Service may be made in any judicial district.

Rule 25(a)(1), (3), Fed. R. Civ. P.

        Plaintiffs’ Motion and filings comply with the Rule’s requirements. Because the Thomas

F. Eagleton U.S. Courthouse is currently closed for in-person hearings as a result of the COVID-

19 pandemic and the Motion is unopposed, the Court will grant the Motion without a hearing and

substitute Albert S. Rose, Successor Trustee of the Charlene Schneider Trust, for deceased

Plaintiff Charlene Schneider, Trustee of the Charlene Schneider Trust.

        Accordingly,

        IT IS HEREBY ORDERED that Plaintiffs’ Unopposed Motion to Substitute Party is

GRANTED. (ECF No. 40)

        IT IS FURTHER ORDERED that pursuant to Rule 25(a)(1), Fed. R. Civ. P., Albert S.

Rose, Successor Trustee of the Charlene Schneider Trust, is substituted for deceased Plaintiff

Charlene Schneider, Trustee of the Charlene Schneider Trust. The Court on its own motion will

amend the case caption, and parties shall use the amended caption shown on this Order for all

future filings.

        IT IS FURTHER ORDERED that in accordance with this Order, the Clerk of the Court

shall add party Plaintiff Albert S. Rose, Successor Trustee of the Charlene Schneider Trust, to


                                                  2
 Case: 4:18-cv-01614-RLW Doc. #: 45 Filed: 10/30/20 Page: 3 of 3 PageID #: 175



the docket sheet; terminate party Charlene Schneider, Trustee of the Charlene Schneider Trust;

and amend the short title of the case to Rose, et al. v. State Auto Property and Casualty

Insurance Company.

       IT IS FURTHER ORDERED that Plaintiff’s Request for Hearing Date is DENIED as

moot. (ECF No. 43)



                                               __________________________________
                                               RONNIE L. WHITE
                                               UNITED STATES DISTRICT JUDGE


Dated this 30th day of October, 2020.




                                              3
